Title: To James Madison from Louis-Marie Turreau de Garambouville, 8 October 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur
Baltimore 8. Octobre 1808.

Le Commandant Général de Cayenne, Monsieur Victor Hugues, a fait faire et paye à Philadelphie trois grands Alambics  Un quatrième de moyenne grandeur, fait en france et qui a Servi de modèle aux Autres, est aussi reste à Philadelphie faute de moyens de communications et de transports.
Cette absence d’instruments, indispensables pour tirer parti de quelques productions de la Colonie, lui fait un tort considérable, et Monsr. Hugues m’engage à prier le Gouvernement fédéral de vouloir bien permettre à M. Latour, Négociant à Philadelphie d’adresser ou de faire adresser ces objets à leur destination.  Ce M. Latour et Compagnie, aussi que la maison Caldwell et Longuemare, de Newyork, profiteraient de cette occasion pour retirer de fonds qu’ils ont à Cayenne.
Comme il n’y a rien, Monsieur, dans cette disposition qui puisse offenser la Loi de l’Embargo, je dois espèrer que le Gouvernement fédéral voudra bien accorder la permission que je demande en faveur d’une Colonie naissante, qui a mérité une attention particulière de la Métropole et conséquemment tout l’interêt du Ministre de France aux Etats-Unis.  Je Saisis cette occasion, Monsieur, pour vous renouveler l’assurance de ma haute Considération.

Turreau

